Title: To Benjamin Franklin from Bache & Shee, 2 January 1784
From: Bache & Shee
To: Franklin, Benjamin


          
            Sir
            Philadelphia 2d January 1784
          
          Tho’ hitherto, we have not taken the liberty of addressing your Excellency; we have requested Mr. W. T. Franklin, to acknowledge how sensibly we are obliged by your attention to the interest of our house, as well as the many advantages we have derived from your friendly recommendations, a

continuance of which we flatter ourselves we shall merit, by evincing upon every occasion the utmost attention and deference— We cannot Sufficiently thank your Excellency for the recent instance of your goodness in preventing the return of the bill we drew on Mr. Williams, such circumstances being peculiarly injurious to mercantile reputation.
          We now enclose, for your reimbursment the two following drafts on Messrs. Le Couteulx & Co. Paris.
          
            
              John Browns, on said house at 20 days st.
              15,000 l.t.
            
            
              Our own draft on ditto at 30 do.
              10,000
            
            
              
              25,000
            
          
          making together 25000. l.t.
          We have taken the liberty of drawing on those Gentlemen before they have advised us of thier being in Cash, for us, from the circumstance of thier house in Cadiz, having made Insurance for us, on a Vessel that was lost, & as the loss became due the 3rd. of last October and we had directed our proportion of it upwards 20000 l.t. to be placed to our Credit with thier Parisian house, we cannot but conclude it has been done long ’ere this, tho’ we are yet without advice shou’d any untoward circumstance have delayed it of which no doubt we shall soon be acquainted; we will immediately replace the sum we have now drawn for; observing only, that shou’d our bill, in the

present instance, be refused, the trouble & expence of protest may be avoided. Our Mr. R B, being in the Country, from whence probably he may not return in time to write by this packet; we have the pleasure of informing of the good health of the family, subscribing ourselves with every sentiment of respect and esteem Your Excellency’s Most Obliged hum Servts.
          
            Bache & Shee
            His Excellency Benjn. Franklin Esqr
          
         
          Endorsed: Bache & Shee Jan 2. 1784—
        